Title: To Thomas Jefferson from George Slaughter, 17 January 1781
From: Slaughter, George
To: Jefferson, Thomas



Sir
Louisville Janry. 17th. 1781.

Yesterday Capt. Shannon who is a Commissary of Purchases for this department apply’d to me to Countersign Sundry Bills which he had drawn for Purchases that he had made here. Colo. Clark under whose appointment he Acts being absent was the cause of this Application. It being the first of the kind and my knowing very little about the Purchases together with the several sums amounting to something considerable, occasioned me to hesitate some time before I would countersign them, however after considering that the service might be considerably injured without somebody would give Sanction to Bills from this Country and that a refusal would probably prevent any more Purchases being made, I was prevailed upon to countersign them.
Since this was done I have made some little enquiry into the Conduct of the Several Commissarys at this Post, and it appearing to me that there is a Combination very Pernicious to the State carrying on between a certain Capt. James Sullivan and this set of Gentlemen, I think it my duty to give you information. I am told it can be proved that Capt. Shannon refused Corn at forty Dollars ⅌ bushel when Bills on the Treasury was offered to be taken in payment, and Contracted with Capt. Sullivan for all the corn he could purchase at 60 Dollars ⅌ bushl. and the rising price to the first of May Next, and among the rest of Capt Sullivans Purchases was this very corn that Capt. Shannon had refused. I [am] also told it can be proved that these Gentlemen refused to purchase whiskey which was offered to them in this Town at £45 ⅌ Gall. and gave Capt. Sullivan £60 for the same Whiskey which he bought at that price and took it the same day Sullivan bought it.
I am further told that it can be proved that Capt. Moore last Spring Purchased some Articles of Commerce in partnership with Capt. Sullivan and for payment, passed a Bill which he drew payable to Capt. James Sullivan in which he set fourth that it was for a Quantity of corn furnished by the said Sullivan. If these things cannot be proved I am much misinform’d. My Authority is however  so good that I have no doubt of it’s truth, and I am warranted to say that this Capt. Sullivan and Capt. Moore is in partnership and a Number of circumstances induces me to believe that Capt. Shannon is in the same business. Being made acquainted with these Circumstances and understanding there are other drafts to a very considerable amount now on their way down, I thought it my duty to Mention them of which you will make what use you Please.
I am just now inform’d that a prisoner from the Shawanese has lately come in. He came with a Party of seven Indians for the Purpose of Stealing Horses of which they got a good Booty at Bryants Station where he left them. He says the Indians are still in the Neighbourhood of the Towns [th]at were destroy’d last summer, that they mean to continue there next year, and make an Early Attackd on this Country in the Spring and have expectation [of] driving the People out of it. I am with much respect Yr. Excellencys Obt Hble Servt.,

George SlaughterCommandant at Falls Ohio

